 

Exhibit 10.4

THIS ASSIGNMENT AND ASSUMPTION OF AGREEMENT OF PURCHASE AND SALE (this
“Assignment”) is entered into as of the 4th day of October, 2010, by and between
WELLS CORE OFFICE INCOME OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership (“Assignor”) and WELLS CORE REIT – ROYAL RIDGE V, LLC, a Delaware
limited liability company (“Assignee”).

RECITALS

WHEREAS, Assignor, as “Buyer”, has entered into that certain Agreement of
Purchase and Sale dated as of August 5, 2010, as amended by that certain First
Amendment to Agreement of Purchase and Sale dated as of September 7, 2010, that
certain Second Amendment to Agreement of Purchase and Sale dated as of
September 14, 2010, that certain Third Amendment to Agreement of Purchase and
Sale dated as of September 21, 2010, that certain Fourth Amendment to Agreement
of Purchase and Sale dated as of September 28, 2010 and that certain Fifth
Amendment to Agreement of Purchase and Sale dated as of October 1, 2010 (as
amended, the “Purchase Agreement”) with BREOF BNK3A ROYAL RIDGE LP, a Delaware
limited liability company, with respect to the purchase and sale of certain real
property located in the City of Irving, County of Dallas and State of Texas as
more particularly described in the Purchase Agreement.

WHEREAS, pursuant to Section 15.8 of the Purchase Agreement, Assignor wishes to
assign, and Assignee wishes to accept assignment of, and to assume, all of
Assignor’s rights and obligations under the Purchase Agreement.

NOW, THEREFORE, in consideration of Ten and 00/100 ($10.00) Dollars, and other
good and valuable consideration, the receipt and legal sufficiency of which is
hereby acknowledged, Assignor hereby assigns to Assignee all of Assignor’s
right, title and interest in and to the Purchase Agreement and Assignee accepts
the foregoing assignment and assumes the obligations of Assignor under the
Purchase Agreement.

-Signature Page Follows-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have each caused their duly authorized
representatives to execute this Assignment, on behalf of, and as the act of,
Assignor and Assignee, respectively, for the purposes set out herein.

 

   

ASSIGNOR:

   

WELLS CORE OFFICE INCOME OPERATING

PARTNERSHIP, L.P., a Delaware limited

partnership

   

By:

 

Wells Core Office Income REIT, Inc., a

Maryland corporation, its general partner

     

By: /s/ Douglas P. Williams

     

Name: Douglas P. Williams

     

Title: Executive Vice President

   

ASSIGNEE:

   

WELLS CORE REIT – ROYAL RIDGE V, LLC, a

Delaware limited liability company

   

By:

 

Wells Core Office Income Operating

Partnership, L.P., a Delaware limited

partnership, its sole member

     

By:

 

Wells Core Office Income REIT,

Inc., a Maryland corporation, its

general partner

       

By: /s/ Douglas P. Williams

       

Name: Douglas P. Williams

       

Title: Executive Vice President